      Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 1 of 13



                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

ACADEMY PLACE, LLC, ET AL.          * CASE NO. 2:18-CV-10881
                                    *
      Plaintiffs,                   * SECTION E; DIVISION 3
                                    *
VERSUS                              * JUDGE SUSIE MORGAN
                                    *
FIRST NBC BANK, ET AL.              * MAGISTRATE JUDGE DANA DOUGLAS
                                    *
      Defendants.                   *
                                    *
******************************************************************************

     MEMORANDUM IN OPPOSITION TO ASHTON RYAN’S MOTION TO STAY

         Defendants, SBN V FNBC, LLC (“SBN”) and Summit Investment Management, LLC

(“Summit”) (collectively, the “SBN Defendants”), respectfully submit this opposition to the

Motion to Stay [Doc. 24], filed by defendant, Ashton Ryan.

         This case is not the only pending litigation between Academy Place, LLC (“Borrower”),

Patrick T. Bossetta, Sr. (“Mr. Bossetta”), Jean Bossetta (“Mrs. Bossetta,” together, with Mr.

Bossetta, the “Guarantors”) (collectively, “Plaintiffs”) and SBN. SBN is a plaintiff in a debt

collection lawsuit currently pending against Plaintiffs in state court, to which suit Mr. Ryan is not

a party. Plaintiffs have filed a motion to stay and exception of lis pendens in the state court lawsuit,

requesting that the Louisiana district court stay the state court case pending the resolution of the

above-captioned suit.1 If this Court stays this case as a result of Mr. Ryan’s alleged criminal

activities (for which he has not been indicted), and the state court stays the state court case because

of the pending federal proceeding, SBN will be unjustly delayed from asserting its legal,

1
        See Exhibit A, Exception of Lis Pendens and, in the Alternative, Motion to Stay, filed by Plaintiffs and 2325
Hullen Properties, LLC in the State Court Lawsuit, dated February 25, 2019. The State Court Lawsuit was filed on
December 6, 2018.
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 2 of 13



contractual, and constitutional rights against Plaintiffs in either tribunal.

        “[T]he complete stay of a pending civil action until the conclusion of a related criminal

proceeding is considered to be an ‘extraordinary remedy.” Alcala v. Texas Webb Cnty., 625 F.

Supp. 2d 391, 397 (S.D. Tex. 2009). Courts are reluctant to utilize so drastic and extraordinary of

a remedy, particularly where the movant is not even under indictment. See, e.g., LeBouef v. Global

X-Ray, 07-5755, 2008 WL 239752 (E.D. La. Jan. 29, 2008) (Barbier, J.) (denying motion to stay

civil case); Modern Am. Recycling Svcs., Inc. v. Dunavant, 10-3153, 2012 WL 1357720 (E.D. La.

Apr. 19, 2012) (Brown, J.) (same); Lodge v. Boyd, 11-1257, 2011 WL 4727863 (E.D. La. Oct. 6,

2011) (Barbier, J.) (same); Zuppardo v. Service Cab Co., Inc., 16-1914, 2017 WL 877318 (E.D.

La. Mar. 6, 2017) (same).

        As set forth below, Mr. Ryan has not carried his burden of demonstrating his entitlement

to the extraordinary relief he requests. The SBN Defendants respectfully request that the Court

deny Mr. Ryan’s request for a stay. In the alternative, the SBN Defendants request that the Court

defer ruling on Mr. Ryan’s Motion at least until the Court has ruled on SBN’s pending Motion to

Dismiss for Lack of Subject Matter Jurisdiction and for Failure to State a Claim [Doc. 22].

I.      Factual Background

        Plaintiffs alleged that they took out several loans from defendant, First NBC Bank

(“FNBC”), for the purpose of purchasing certain parcels of real estate from FNBC and/or

rehabilitating same.2 Plaintiffs allege that Borrower took out numerous new loans from FNBC

despite the fact that Borrower was, at the time, already in danger of defaulting on existing loans.3

Borrower allegedly took these loans for the purpose of keeping Borrower’s payments current on


2
        See Pls.’ Pet. for Declaratory Judgment and Damages [Doc. 1-3], at ¶¶5-6.

3
        Id.



                                                      -2   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 3 of 13



the preexisting loans.4 Some or all of Borrower’s loans were secured by personal guarantees by

the Guarantors, Mr. and Mrs. Bossetta.5

       On April 28, 2017, FNBC failed, and the Federal Deposit Insurance Corporation (“FDIC”)

took over management of the assets of FNBC.6 In October 2018, Plaintiffs filed this suit (the

“Federal Lawsuit”) against FNBC; the FDIC, in its capacity as receiver for FNBC; and former

FNBC employees Ashton Ryan and Greg St. Angelo. Plaintiffs allege that Mr. Ryan withheld

information from the Plaintiffs, and provided Plaintiffs with various oral assurances regarding

Plaintiffs’ loans.7        The Guarantors assert that they would not have guaranteed Borrower’s

indebtedness to FNBC but for Mr. Ryan and Mr. St. Angelo’s alleged oral assurances.8

       Plaintiffs have also asserted claims herein against Summit and SBN, alleging that, in

October 2017, Summit and SBN purchased Borrowers’ loans from the FDIC.9 This is literally

Plaintiffs’ only allegation against the SBN Defendants. On March 20, 2019, the SBN Defendants

filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction, and Motion to Dismiss for

Failure to State a Claim [Doc. 22], which Motions and memoranda in support the Summit

Defendants adopt and incorporate herein in extenso.

       On March 20, 2019, Mr. Ryan filed a Motion to Stay [Doc. 24], asserting that this

proceeding should be stayed until all of his potential criminal liability has subsided. The SBN




4
       Id. at ¶ 8.

5
       Id.

6
       Id. at ¶ 17.

7
       Id. at ¶ 14.

8
       Id. at ¶¶ 16, 18.

9
       Id. at ¶¶ 19, 35.



                                                  -3   -
      Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 4 of 13



Defendants oppose and object to Mr. Ryan’s Motion as it will delay dismissal of the claims against

SBN and threatens to delay SBN’s enforcement of it rights and interests without legal basis.

II.    Law and Argument

       “It is not altogether uncommon that a defendant will find himself or herself facing separate

civil and criminal prosecution stemming from the same transaction or occurrence.” Alcala v. Texas

Webb Cnty., 625 F. Supp. 2d 391, 396 (S.D. Tex. 2009). “However, the Supreme Court has

established that there exists no general constitutional, statutory, or common law prohibition against

the prosecution of parallel criminal and civil actions, even where such actions proceed

simultaneously.” Id. (citing SEC v. First Fin. Grp. of Tex., Inc., 659 F.2d 660, 666-67 (5th Cir.

1981) (citing United States v. Kordel, 397 U.S. 1, 11 (1970))). Accordingly, “whether to stay a

civil action pending resolution of a parallel criminal prosecution is not a matter of constitutional

right, but, rather, one of court discretion, that should be exercised when the interests of justice so

require.” Id. (citations omitted). The Fifth Circuit has held that, “[e]ven discretionary stays . . .

will be reversed when they are ‘immoderate or of an indefinite duration.’” In re Ramu Corp., 903

F.2d 312, 318 (5th Cir. 1990).

       Because of the frequency with which parallel civil and criminal litigation occurs, and

because of the built-in procedural protections provided by the Federal Rules of Civil Procedure

and the Federal Rules of Criminal Procedure, courts seldom grant stay requests in civil litigation.

Indeed, “it is the rule, rather than the exception, that civil and criminal cases proceed together.”

Alcala v. Texas Webb Cnty., 625 F. Supp. 2d at 397. “And the complete stay of a pending civil

action until the conclusion of a related criminal proceeding is considered to be an ‘extraordinary

remedy.’” Id. (citations omitted). Courts in the Eastern District of Louisiana rarely deploy so

drastic a remedy, particularly where the movant is not under indictment. See, e.g., LeBouef v.




                                                -4   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 5 of 13



Global X-Ray, 07-5755, 2008 WL 239752 (E.D. La. Jan. 29, 2008) (Barbier, J.) (denying motion

to stay civil case); Modern Am. Recycling Svcs., Inc. v. Dunavant, 10-3153, 2012 WL 1357720

(E.D. La. Apr. 19, 2012) (Brown, J.) (same, noting that “it is difficult for a court to determine with

certainty the degree of overlap between [the civil] action and the criminal investigation when no

indictment has been handed down.”); Lodge v. Boyd, 11-1257, 2011 WL 4727863 (E.D. La. Oct.

6, 2011) (Barbier, J.) (denying stay request in case arising from alleged sexual molestation by

church pastor); Zuppardo v. Service Cab Co., Inc., 16-1914, 2017 WL 877318 (E.D. La. Mar. 6,

2017) (denying movant’s request to stay civil litigation pending outcome of criminal proceeding).

“The burden to show that a stay is warranted rests on the movant[.]” Dunavant, 2012 WL 1357720,

at *2.

         In determining whether a civil action should be stayed due to a criminal matter, Courts

within the Fifth Circuit have looked to six factors:

         1.     The extent to which the issues in the criminal case overlap with those
                presented in the civil case;

         2.     The status of the criminal case, including whether the defendant has been
                indicted;

         3.     The private interests of the plaintiff in proceeding expeditiously, weighed
                against the prejudice to the plaintiff caused by the delay;

         4.     The private interests of and burden on the defendant;

         5.     The interests of the courts; and

         6.     The public interest.

Dunavant, 2012 WL 1357720, at *2. Because each of these factors weighs against the issuance of

a stay, and because the SBN Defendants would be prejudiced by a stay of these proceedings, Mr.

Ryan’s Motion should be denied.




                                                   -5   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 6 of 13



       A.      Mr. Ryan has failed to demonstrate that there is substantial overlap
               between this case and the alleged criminal investigation.

       Mr. Ryan asserts that “[t]he conduct that is the subject of the pending criminal investigation

is inextricably intertwined with plaintiff’s [sic] and its claims, as well as defendant’s defenses to

such claims in this action.”10 However, as Mr. Ryan has not even been indicted, and he cites to no

record evidence in support of his assertion, it is impossible to determine whether there exist any

overlapping issues at all between this litigation and Mr. Ryan’s hypothetical future prosecution.

As Judge Brown noted in Dunavant,

       [h]ere, because Dunavant has not yet been indicted, it is simply a matter of
       speculation whether the civil action and the pending criminal investigation overlap.
       Although Dunavant asserts that this matter “involves exactly the same conduct as
       that of the criminal investigation,” he has not provided sufficient evidence from
       which this Court could come to that same conclusion.

2012 WL 1357720, at *3. See also Alcala, 625 F. Supp. 2d at 401 (“Prior to an indictment, whether

the issues will even overlap is a mere matter of speculation.”) (citations omitted). Similarly, here,

Mr. Ryan has provided only his unsubstantiated hypothesis that there exist common issues between

the grand jury investigation and this case. His failure to carry his burden in this regard weighs

strongly against granting the stay.

       Furthermore, while Mr. Ryan asserts that “the plaintiff alleges that Ryan . . . illegally

encouraged and assisted Academy in acquiring properties from FNBC[,]”11 Plaintiffs have not

actually articulated the violation of any criminal statutes. Mr. Ryan, likewise, does not point to

any criminal statute that might be implicated by Mr. Ryan’s conduct as alleged by Plaintiffs. There




10
       Memo. in Support of Mot. to Stay [Doc. 24-1], at 5.

11
       Memo. in Support of Mot. to Stay [Doc. 24-1], at 6 (emphasis added).



                                                     -6   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 7 of 13



is simply no basis for Mr. Ryan’s assertion that a nascent criminal investigation has anything to

do with this case.

          Because Mr. Ryan has failed to carry his burden in showing that there are overlapping

issues between this litigation and a criminal prosecution, this factor weighs against the granting of

a stay.

          B.          Status of the criminal case: Mr. Ryan has not been indicted, warranting
                      the denial of the stay request.

          Mr. Ryan has not been indicted, and at this point it is unknown if he ever will be. “Indeed,

a pre-indictment motion to stay can be denied on this ground alone.” Alcala v. Texas Webb Cnty.,

625 F. Supp. 2d 391, 396 (S.D. Tex. 2009) (citing Citibank, N.A. v. Hakim, 1993 WL 481335, at

*1 (S.D.N.Y. Nov. 18, 1993)). He “anticipates” that he “will be questioned in connection with

the grand jury investigation[.]”12 However, Mr. Ryan’s assertion in this regard is pure speculation,

and, even if this were true, district courts do not stay civil actions against individuals merely

because they might be grand jury witnesses. Because Mr. Ryan has not been charged with any

criminal conduct, and the details of any forthcoming criminal prosecution are speculative, at best,

this factor weighs against the granting of a stay.

          C.          SBN and Plaintiffs will be substantially harmed if the stay request is
                      granted.

          This case is not the only pending litigation between Plaintiffs and SBN. SBN is itself a

plaintiff in a debt collection lawsuit currently pending against Plaintiffs and Plaintiffs’ affiliate,

2325 North Hullen Properties, LLC, in the 24th Judicial District Court for the Parish of Jefferson,

State of Louisiana (the “State Court Lawsuit”). Mr. Ryan is not a party to the State Court Lawsuit.

Nevertheless, Plaintiffs have filed a motion to stay and exception of lis pendens in the State Court


12
          Id. at 6.



                                                    -7   -
      Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 8 of 13



Lawsuit, requesting that the Louisiana district court stay the State Court Lawsuit pending the

resolution of the Federal Lawsuit.13 If this Court stays this case as a result of Mr. Ryan’s alleged

criminal activities, and the state court stays the State Court Lawsuit because of the pending Federal

Lawsuit, SBN will be unjustly precluded from asserting its legal, contractual, and constitutional

rights against Plaintiffs in either tribunal.

         It should further be noted that Plaintiffs do not allege that the SBN Defendants engaged in

any acts or omissions beyond legally purchasing one or more negotiable instruments from the

federal government. Plaintiffs and the SBN Defendants had no preexisting relationship at all prior

to the SBN Defendants’ purchase of several of Plaintiffs’ loans from the FDIC. As a matter of law

and a matter of equity, the SBN Defendants should not have their hands tied in both tribunals.

SBN avers that the third factor—the private interests of plaintiffs—must take into account SBN’s

status as a plaintiff in the State Court Lawsuit, as well as the fact that the issuance of a stay may

effectively deny SBN its right of access to the Courts. There is no justification for depriving SBN

of its right to prosecute its claims against Plaintiffs—parties who are neither under indictment nor

parties to any criminal proceeding. Additionally, Plaintiffs themselves have an interest in seeing

their claims promptly adjudicated. This factor weighs against the granting of a stay.

         D.       Burden on the defendant: the Fifth Amendment adequately protects
                  Mr. Ryan’s concerns regarding self-incrimination.14

         Mr. Ryan states that, “[a]t the core of [his Motion to Stay] are Ryan’s fundamental

constitutional rights against self-incrimination guaranteed under the Fifth Amendment to the




13
        See Exhibit A, Exception of Lis Pendens and, in the Alternative, Motion to Stay, filed by Plaintiffs and 2325
Hullen Properties, LLC in the State Court Lawsuit, dated February 25, 2019.

14
         As SBN is a plaintiff in the State Court Lawsuit, and also a defendant in the Federal Lawsuit, SBN adopts
and incorporates by reference Section II(C), infra, herein.



                                                        -8   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 9 of 13



United States Constitution.”15 Ryan asserts that if the stay is not granted, “Ryan will be forced to

choose between exercising his rights under the Fifth Amendment and exposing himself to the

plaintiffs’ contention that the failure to testify in a deposition or at trial constitutes an adverse

inference against him and in favor of plaintiffs.”16

       Mr. Ryan’s contention in this regard is, with respect, meritless for several reasons. First,

it is well-established that “it is not unconstitutional to force a defendant to choose between the

negative inferences drawn from his silence and his Fifth Amendment privilege.” Dunavant, 2012

WL 1357720, at *5. Contrary to Mr. Ryan’s assertions, Mr. Ryan is not being asked to “sacrifice

his constitutional safeguards in order to defend against a civil lawsuit[;]”17 rather, he is expressly

permitted by the Constitution to invoke his Fifth Amendment rights if and when it becomes

necessary for him to do so.

       Second, even if the criminal investigation concluded tomorrow, Mr. Ryan would still have

the same Fifth Amendment concerns at any forthcoming deposition and/or at the trial of this matter.

Plaintiffs may or may not ask Mr. Ryan questions in discovery that he feels warrants the assertion

of his Fifth Amendment right against self-incrimination. This is true regardless of whether there

exist any parallel criminal proceedings. Staying this case would not cure these concerns; it would

only needlessly result in delay.

       Third, courts have repeatedly rejected the very argument asserted by Mr. Ryan in rejecting

other litigants’ motions to stay under similar circumstances. In Alcala v. Texas Webb County, for

instance, the Court noted that, one reason that a stay is considered an extraordinary remedy is


15
       Memo. in Support of Mot. to Stay [Doc. 24-1], at 3.

16
       Id.

17
       Id. at 3.



                                                     -9   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 10 of 13



because

       a complete stay is tantamount to a defendant’s “blanket assertion” of the Fifth
       Amendment, which is itself improper. SEC v. Incendy, 936 F.Supp. 952, 957
       (S.D.Fla.1996); see United States v. Little Al, 712 F.2d 133, 134–136 (5th
       Cir.1983); see also First Financial, 659 F.2d at 668–69; see also United States v.
       Goodwin, 625 F.2d 693, 701 (5th Cir.1980). Generally, a party is required to
       selectively invoke the privilege against self-incrimination and object with
       specificity to the information sought from him. First Financial, 659 F.2d at
       668. This allows a district court to conduct a particularized inquiry, deciding in
       connection with each specific area that the questioning party seeks to explore,
       whether or not the privilege is well-founded. Id. (quoting United States v. Melchor
       Moreno, 536 F.2d 1042, 1049 (5th Cir.1976)) (quotation marks omitted). Whether
       a party is entitled to the protection of the privilege is for the court to decide, not the
       invoking party. Id.

625 F. Supp. 2d at 397.

       Fourth, “one asserting prejudice to his Fifth Amendment rights must demonstrate ‘more

than the mere possibility of prejudice. Instead, the movant must ‘make a specific showing of the

harm it will suffer without a stay and why other methods of protecting its interests are insufficient.”

Dunavant, 2012 WL 1357720, at *4. Mr. Ryan has failed to carry his burden in this regard.

       A stay of this case will not cure Mr. Ryan’s concerns regarding criminal exposure in civil

discovery, and Mr. Ryan is free to invoke his Fifth Amendment privilege during any questioning

in this matter. If the parties feel that Mr. Ryan has improperly invoked that privilege, the Court

may adjudicate any issues regarding the scope and breadth of the privilege.

       Mr. Ryan argues that, without his testimony, the SBN Defendants “would be left with no

way to defend themselves at all.”18 That is incorrect, both because (1) the SBN Defendants are

not alleged to have engaged in any act other than legally buying assets from the United States

government, and (2) the SBN Defendants have legally meritorious defenses to Plaintiffs’ claims,

as set forth in SBN’s previously filed Motion to Dismiss [Doc. 22]. Nevertheless, because Mr.


18
       Memo. in Support of Mot. to Stay [Doc. 24-1], at 8.



                                                    - 10   -
     Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 11 of 13



Ryan’s Fifth Amendment rights will be neither harmed nor diminished by permitting this case to

proceed, this factor weighs against the granting of a stay.

       E.          The Court has an interest in the swift and efficient administration of
                   justice.

       “[C]ourts have an interest in moving cases forward expeditiously.” Dunavant, 2012 WL

1357720, at *5 (citation omitted). “[B]efore granting a stay pending the resolution of another case,

the court must carefully consider the time reasonably expected for resolution of the ‘other case,’

in light of the principle that stay orders will be reversed when they are found to be immoderate or

of an indefinite duration.” Dunavant, 2012 WL 1357720, at *5 (citing Wedgeworth v. Fibreboard

Corp., 706 F.2d 541, 545 (5th Cir. 1983)). Here, however, Mr. Ryan’s request for a stay is for an

indefinite duration and his motion sets forth no timetable for any criminal proceeding.

       Mr. Ryan argues that “[t]he pending grand jury investigation may contribute to the more

efficient preparation of this civil case.”19 Because there has been no criminal indictment, there no

way of knowing whether or not there is even any overlap between the civil litigation and the

criminal investigation, let alone whether the issues attendant to the two matters would be so similar

as to streamline the trial preparation process. Also, neither Plaintiffs nor the SBN Defendants are

parties to any criminal matter involving Mr. Ryan; they do not have the ability to protect their

interests in any criminal proceeding involving Mr. Ryan, nor will they be able to participate in

discovery. It cannot reasonably be said that the issuance of a stay will somehow quicken the pace

of this case. The interests of the Court are best served by promptly and expeditiously adjudicating

this case. This factor weighs against granting the stay.




19
       Id. at 8.



                                                - 11   -
       Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 12 of 13



         F.     The public interest will be best served by the prompt resolution of this
                case.

         There are unique public interest considerations attendant to this case specifically due to the

nature of the FDIC-receivership process. When the FDIC takes over a failed financial institution,

it markets and sells the various loans and other assets of the failed institution to third parties, who

then take over the loan servicing obligations of the failed institution. When borrowers default on

such loans, the financial institutions that purchase these assets, like any bank, enforce their legal

and contractual rights against obligors under the loan documents by asserting them in state and

federal court. As is the case with FNBC, bank failures are often the subject of much civil and

criminal litigation, investigation, and post-failure scrutiny. If borrowers and guarantors are able

to stay judicial proceedings merely by pointing to this post-failure investigative activity, it would

substantially devalue the assets being marketed and sold by the FDIC, to the detriment of the

federal government, the public, and the financial system as a whole.

         Moreover, as a general rule, “the public has an interest in the prompt resolution of civil

cases.” Dunavant, 2012 WL 1357720, at *6. That interest will not be served by staying this

proceeding. This factor weighs against the issuance of a stay.

III.     Conclusion

         If the Court stays this case, SBN could be unjustly precluded from adjudicating its claims

against Plaintiffs, and resolving Plaintiffs’ claims against the SBN Defendants, even though

neither Plaintiffs nor the SBN Defendants are the subjects of any criminal proceeding. The equities

strongly favor the denial of Mr. Ryan’s motion, particularly because he requests a stay of an

unlimited duration, despite the fact that he has not even been indicted.

         Because Mr. Ryan has failed to carry his burden of demonstrating his entitlement to the

extraordinary relief he requests, the SBN Defendants respectfully request that this Court deny Mr.



                                                 - 12   -
       Case 2:18-cv-10881-WBV-DMD Document 28 Filed 04/09/19 Page 13 of 13



Ryan’s Motion to Stay, in its entirety. In the alternative, the SBN Defendants request that the

Court defer ruling on Mr. Ryan’s Motion at least until the Court has ruled on SBN’s pending

Motion to Dismiss for Lack of Subject Matter Jurisdiction and for Failure to State a Claim [Doc.

22].

                                                Respectfully submitted:

                                                CARVER DARDEN KORETZKY TESSIER
                                                FINN BLOSSMAN & AREAUX, LLC

                                                  /s/ Peter J. Segrist
                                                David F. Waguespack (#21121)
                                                Peter J. Segrist (#35314)
                                                1100 Poydras Street, Suite 3100
                                                New Orleans, Louisiana 70163-1102
                                                Telephone: (504) 585-3800
                                                Facsimile: (504) 585-3801
                                                waguespack@carverdarden.com
                                                segrist@carverdarden.com

                                                Attorneys for SBN V FNBC LLC and
                                                Summit Investment Management, LLC



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been served upon all counsel of

record via this Court’s CM/ECF system, on this 9th day of April, 2019.


                                                 /s/ Peter J. Segrist
                                                PETER J. SEGRIST




4832-0865-0642, v. 2




                                             - 13   -
